DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 2, the limitation “preform gain control” should be “perform gain regulation” to correct for a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thor et al. (US 20090272885).
Re claim 13: Thor teaches an optical encoder, comprising: two index photodiodes (41, 42, 43, 44), adjacent to each other along a first direction (see fig. 4), and configured to respectively generate an index signal (paragraph 29); a first control photodiode (90A), configured to generate a first control signal (paragraph 29); a second control photodiode (90B), configured to generate a second control signal (paragraph 29) (see fig. 6), wherein the two index photodiodes (41, 42, 43, 44) are arranged between the first control photodiode (90A) and the second control photodiode (90B) along the first direction (see fig. 4); a gain control circuit (134/132), configured to amplify the index signal using a gain (see fig. 6); and a regulation control circuit (142/144/146/148), configured to turn on or turn off gain regulation is of the gain control circuit (134/132) according to the first control signal and the second control signal (outputs from 90a and 90b) (see fig. 4 and 6, paragraphs 26 and 27, the gain regulation of the gain control circuit 134/132 is “on” and being adjusted/regulated/changed until Vout reaches Vref, then the gain regulation of the gain control circuit 134/132 is not adjusting/regulating the gain once Vout is the same as Vref, therefore “off”).
Re claim 16: Thor teaches the optical encoder, wherein when signal intensity of the index signal is larger, the gain is smaller, and when the signal intensity of the index signal is smaller, the gain is larger (paragraph 28, the higher the photocurrent/intensity detected the smaller the gain and vice versa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thor et al. (US 20120104236 herein after Thor ‘236) in view of Thor et al. (US 20090272885 herein after Thor ‘885).
Re claim 1: Thor ‘236  teaches an optical encoder (fig. 1 and 2), comprising: an encoding medium (30), comprising an index pattern (paragraph 45); a substrate (40), configured to have a relative movement with respect to the encoding medium (30) along a first direction (see fig. 1), and comprising: an index photodiode (41a/41b, plus two more, paragraphs 6 and 7), configured to generate an index signal (see fig. 1 and 2), the index photodiode arranged along the first direction (see fig. 1), but does not specifically teach a first control photodiode, configured to generate a first control signal; and a second control photodiode, configured to generate a second control signal, wherein the index photodiode is arranged between the first control photodiode and the second control photodiode; a gain control circuit, configured to amplify the index signal using a gain; and a regulation control circuit, configured to turn on or turn off gain regulation is of the gain control circuit according to the first control signal and the second control signal. Thor ‘885 teaches a first control photodiode (90a), configured to generate a first control signal (paragraph 28); and a second control photodiode (90b), configured to generate a second control signal (paragraph 28), wherein an index photodiode (41, 42, 43, 44) is arranged between the first control photodiode (90a) and the second control photodiode (90b) along a first direction (see fig. 4); a gain control circuit (134/132), configured to amplify the index signal using a gain (see fig. 6); and a regulation control circuit (142/144/146/148), configured to turn on or turn off gain regulation is of the gain control circuit (134/132) according to the first control signal and the second control signal (outputs from 90a and 90b) (see fig. 4 and 6, paragraphs 26 and 27, the gain regulation of the gain control circuit 134/132 is “on” and being adjusted/regulated/changed until Vout reaches Vref, then the gain regulation of the gain control circuit 134/132 is not changing/adjusting/regulating the gain once Vout is the same as Vref, therefore “off”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the control photodiodes, gain control and regulation control circuitry of Thor ‘885 with the optical encoder of Thor ‘236 in order to reduce the effects of errors in the output signals of the index photodiodes providing for more accurate measurements of the encoding medium. 
Re claim 5: Thor ‘236 as modified by Thor ‘885 teaches the optical encoder, wherein when signal intensity of the index signal is larger, the gain is smaller, and when the signal intensity of the index signal is smaller, the gain is larger (Thor ‘885, paragraph 28, the higher the photocurrent/intensity detected the smaller the gain and vice versa).

Claim(s) 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 5569913) in view of Yamamoto et al. (US 20050157307) and Thor et al. (US 20090272885).
Re claim 8: Ishizuka teaches an optical encoder (fig. 5), comprising: an encoding medium (G2/G1/G3/20/4), comprising an index pattern (G2/G3/G1/20/4) (grating patterns on the encoding medium); a substrate (PD1/PD2/PD3/PD4/PDZ1/PDZ2), configured to have a relative movement with respect to the encoding medium (G2/20 moves) along a first direction (see fig. 5, col. 6, lines 1-3, col. 6, lines 33-48), and having a longitudinal distance from the encoding medium (see fig. 5, there is a longitudinal/height distance between the substrate with the detectors and the moving pattern on 20), the substrate comprising: two index photodetectors (PD1 to PD4); and  a first control photodetector (PDZ1) and a second control photodetector (PDZ2) along the first direction (see fig. 5); and a light source (1), configured to illuminate the encoding medium (20) using emission light of different intensity (col. 6, lines 33-41), but does not specifically teach the photodetectors are photodiodes, different intensities according to the longitudinal distance and wherein the two index photodiodes are arranged between the first control photodiode and the second control photodiode. Yamamoto teaches different intensities according to the longitudinal distance (paragraphs 42, 56, 57, 222-228, 367, 465, 518, 521 and 546). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the light source to different intensities dependent on the distance between the encoding medium and the substrate with the photodiodes in order to ensure the proper amount of light is illuminating the pattern on the encoding providing for more accurate measurements of the displacement of the encoding medium. Ishizuka as modified by Yamamoto does not specifically teach the photodetectors are photodiodes and wherein the two index photodiodes are arranged between the first control photodiode and the second control photodiode. Thor teaches a first control photodiode (90a), configured to generate a first control signal (paragraph 28); and a second control photodiode (90b), configured to generate a second control signal (paragraph 28), wherein two index photodiodes (41, 42, 43, 44) are arranged between the first control photodiode (90a) and the second control photodiode (90b) along a first direction (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use photodiodes as photodetectors and arrange the photodiodes as in Thor with the optical encoder of Ishizuka as modified by Yamamoto in order to increase response frequency and reduce the effects of errors in the output signals of the index photodiodes while reducing the size of the encoder providing for more accurate measurements of the encoding medium and a compact design (MPEP, 2144.04, VI, C).
Re claim 10: Ishizuka as modified by Yamamoto and Thor teaches the optical encoder, wherein the first control photodiode (Ishizuka, PDZ1, Thor, 90A), the second control photodiode (Ishizuka, PDZ2, Thor, 90B) and the two index photodiodes (Ishizuka, PD1 to PD4, Thor, 41, 42m 43, 44) are opposite to a same track of the encoding medium (Ishizuka, 20, fig. 5, Thor, paragraph 24-26, all photodiodes are opposed to the scale on the code wheel).
Re claim 11: Ishizuka as modified by Thor teaches the optical encoder, wherein the first control photodiode (Ishizuka, PDZ1, Thor, 90A), the second control photodiode (Ishizuka, PDZ2, Thor, 90B) and the two index photodiodes (Ishizuka, PD1 to PD4, Thor, 41, 42, 43, 44) are opposite to a same track of the encoding medium (Ishizuka, 20, fig. 5, Thor, paragraph 24-26, all photodiodes are opposed to the scale on the code wheel), but does not specifically teach wherein a distance from the first control photodiode and the second control photodiode to the two index photodiodes is larger than or equal to a width of the index pattern along the first direction. Yamamoto teaches wherein a distance from a first control photosensor (photosensor 4 on one edge of light receiver 3, fig. 1A) and a second control photodiode (photosensor 4 on opposite edge of light receiver 3) to two index photodiodes (two center photosensors 4 of the light receiver 3) is larger than or equal to a width of an index pattern (2) along a first direction (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have width of the index pattern smaller than the width of all the photodiodes together similar to Yamamoto with the encoder of Ishizuka as modified by Thor in order to ensure all of the light is captured through the index pattern providing more accurate measurements of the movement of the encoding medium.  
Re claim 12: Ishizuka as modified by Yamamoto teaches a light source (Ishizuka, 1), configured to illuminate the encoding medium (Ishizuka, 20) using emission light of different intensities (Ishizuka, col. 6, lines 33-41) according to the longitudinal distance (Yamamoto, paragraphs 42, 56, 57, 222-228, 367, 465, 518, 521 and 546), but does not specifically teach a gain control circuit connected to the two index photodiodes to perform gain regulation corresponding to the different intensity; and a regulation control circuit, connected to the first control photodiode and the second control photodiode, and configured to output a regulation control signal to the gain control circuit to tum on or tum off the gain regulation of the gain control circuit. Thor teaches a gain control circuit (134/132), connected to the two index photodiodes (41, 42, 43, 44)  to perform gain regulation corresponding to the different intensity (paragraph 28, photocurrent is based on intensity of light entering the index photodiodes); and a regulation control circuit (142/144/146/148), connected to the first control photodiode (90A) and the second control photodiode (90B), and configured to output a regulation control signal to the gain control circuit (134/132) to tum on or tum off the gain regulation of the gain control circuit (see fig. 4 and 6, paragraphs 26 and 27, the gain regulation of the gain control circuit 134/132 is “on” and being adjusted/regulated/changed until Vout reaches Vref, then the gain regulation of the gain control circuit 134/132 is not adjusting/regulating the gain once Vout is the same as Vref, therefore “off”). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the gain control and regulation control circuitry of Thor with the optical encoder of Ishizuka as modified by Yamamoto in order to reduce the effects of errors in the output signals of the index photodiodes providing for more accurate measurements of the encoding medium.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (US 5569913) as modified by Yamamoto et al. (US 20050157307) and Thor et al. (US 20090272885) as applied to claim 8 above, and further in view of Yoshida et al. (US 20160178407).
Re claim 9: Ishizuka as modified by Yamamoto and Thor a first control photodiode (Thor, 90a), configured to generate a first control signal (Thor, paragraph 28); and a second control photodiode (Thor, 90b), configured to generate a second control signal (Thor, paragraph 28), wherein two index photodiodes (Thor, 41, 42, 43, 44) are arranged between the first control photodiode (Thor, 90a) and the second control photodiode (Thor, 90b) along a first direction (Thor, see fig. 4), wherein a sensing area of the first control photodiode (Thor, 90A) and the second control photodiode (Thor, 90B) is identical (Thor, paragraph 22), but does not specifically teach they are identical to each of the two index photodiodes. Yoshida teaches wherein a first and a second control photodiode (P1 and P9) have identical sensing areas to two index photodiodes (P2-P8) (fig. 14, paragraph 142 and 143). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the sensing areas of all the photodiodes be equal similar to Yoshida with the photodiodes of Ishizuka as modified by Yamamoto and Thor in order to ensure that each photodiode is capable of receiving the same amount of light providing for more consistent measurements and output control of the photodiodes. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thor et al. (US 20090272885) in view of Takagi et al. (US 5073710).
Re claim 19: Thor teaches two index photodiodes (41, 42, 43, 44), adjacent to each other along a first direction (see fig. 4), and configured to respectively generate an index signal (paragraph 29), but does not specifically teach a comparator, configured to receive two amplified index signals outputted by the gain control circuit to generate an index pulse. Takagi teaches a comparator (C1, C2, C3, C4), configured to receive two amplified index signals outputted by a gain control circuit (A1, A2, A3, A4, A5, A6) to generate an index pulse (PB, PA, PZ) (see fig. 17). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a comparator similar to Takagi with the encoder of Thor in order to output index pulse to be used in determining position measurements of the optical encoder. 
Re claim 20: Thor as modified by Takagi teaches the optical encoder, wherein the gain regulation of the gain control circuit (Thor, 134/132) is configured to fix a pulse width of the index pulse (Thor, see fig. 6, Takagi, col. 16, lines 7-49, PB, PA, square train pulses, PZ, pulse, gain regulation in Thor applied to the gain control circuits in Takagi, A1-A6, would correct the pulse widths).

Allowable Subject Matter
Claims 2-4, 6, 7, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, the prior art of record individually or in combination fails to teach the optical encoder as claimed in claim 1 as claimed, wherein when the index pattern is moved in the first direction to opposite to the first control photodiode, the first control photodiode generates the first control signal, when the index pattern is moved in the first direction to opposite to the second control photodiode, the second control photodiode generates the second control signal, more specifically in combination with and the regulation control circuit is configured to tum off the gain regulation of the gain control circuit within a first interval between the first control signal and the second control signal, and to tum on the gain regulation of the gain control circuit within a second interval outside the first interval.
Claims 3 and 4 are objected to because of their dependency on claim 2.
In regards to claim 6, the prior art of record individually or in combination fails to teach the optical encoder as claimed in claim 1 as claimed, more specifically in combination with wherein the index signal is configured to be compared with multiple thresholds to change the gain in a step manner.
Claim 7 is objected to because of its dependency on claim 6.
In regards to claim 14, the prior art of record individually or in combination fails to teach the optical encoder as claimed in claim 13 as claimed, more specifically in combination with wherein the regulation control circuit comprises a flip flop configured to change a voltage value of a regulation control signal outputted by the regulation control circuit according to the first control signal and the second control signal, and id the voltage value of the regulation control signal is configured to turn on or turn off the gain regulation of the gain control circuit.
Claim 15 is objected to because of its dependency on claim 14.
In regards to claim 17, the prior art of record individually or in combination fails to teach the optical encoder as claimed in claim 13 as claimed, more specifically in combination with wherein the index signal is configured to be compared with multiple thresholds to change the gain in a step manner.
Claim 18 is objected to because of its dependency on claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878